Exhibit 10.1

AMENDMENT TO ENDORSEMENT SPLIT DOLLAR AGREEMENT

OF MIDCAROLINA BANK AND                     

Whereas, MidCarolina Bank (the “Bank”) and                      (the
“Executive”) are parties to an Endorsement Split Dollar Agreement dated
            , 2004 (the “Split Dollar Agreement”), previously amended by the
parties to delete Section 2.2(b); and

Whereas, a change in the required accounting treatment of split dollar
arrangements effective January 1, 2008 will have an adverse impact on the Bank
if the Split Dollar Agreement continues to provide for post-employment death
benefits; and

Whereas, the Split Dollar Agreement contains provisions on the allocation of Net
Death Proceeds which are contrary to the provision in the split dollar
arrangements with most other key employees of the Bank; and

Whereas, the parties hereto desire to continue to maintain the split dollar
arrangement to fund other benefits payable to the Officer under a Salary
Continuation Agreement and to provide for the payment of certain death benefits
to the Officer’s beneficiary if the Officer dies while employed by the Bank; and

Whereas, both parties agree that it is advisable to modify the Split Dollar
Agreement in the manner set forth in this Amendment so that death benefits are
not payable under the Agreement if the Executive dies after termination of his
employment with the Bank and to make the allocation of Net Death Benefit
Proceeds consistent with the allocation contained in the Bank’s other split
dollar arrangements:

Now, therefore, in consideration of the foregoing premises and other good and
valuable consideration, the parties modify the Split Dollar Agreement to read as
follows:

I. Section 2.2(a) of the Split Dollar Agreement is deleted (2.2(b) having
previously been deleted), and, the following substituted in lieu thereof as
Section 2.2:

 

  2.2 Death Benefit. The Executive shall have the right to designate the
beneficiary of the Executive’s Interest. If the Executive’s Termination of
Employment occurs by reason of his death while so employed, then the beneficiary
designated by the Executive in accordance with the Split Dollar Policy
Endorsement shall be entitled to 80% of the Net Death Proceeds (the “Executive’s
Interest”). The Executive or the Executive’s permitted transferee shall also
have the right to elect and change settlement options that may be permitted for
the Executive’s Interest. The Executive’s Interest shall automatically terminate
upon Termination of Employment for any reason other than his death while
employed by the Bank or an affiliate of the Bank.



--------------------------------------------------------------------------------

II. The first sentence of Article I of the Split Dollar Agreement is amended to
read:

Capitalized terms not otherwise defined in this agreement shall be defined as
set forth in the Salary Continuation Agreement between the Bank and the
Executive, as amended from time to time.

Effective this 7th day of December, 2007

MIDCAROLINA BANK